DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-8 and 10-15 are current in the application.  The Examiner notes that there is no claim 9 in the current numbering of claims.  For purposes of compact prosecution, claims 10-15 will be renumbered as claims 9-14 and referred to and examined as the renumbered claims.  Claims 1-14 as renumbered are currently under examination. 
Information Disclosure Statement
The examiner will consider information which has been considered by the Office in a parent application (other than an international application; see subsection I., above) when examining: (A) a continuation application filed under 37 CFR 1.53(b), (B) a divisional application filed under 37 CFR 1.53(b), or (C) a continuation-in-part application filed under 37 CFR 1.53(b). A listing of the information need not be resubmitted in the continuing application unless the applicant desires the information to be printed on the patent.
Claim Objections
Claim 8 is objected to because of the following informalities:  this claim depends on itself.  For purposes of compact prosecution, the Examiner will read claim 8 as depending on claim 3. 
Claim 10 as presented (renumbered claim 9) is objected to because of the following informalities:  this claim depends on a claim that is not present.  Appropriate correction is required. For purposes of compact prosecution, the Examiner will read presented claim 10/renumbered claim 9 as depending on claim 8, and will read presented claim 11/renumbered claim 10 as depending on renumbered claim 9. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are:  what the condensate is fractioned into to recover the hydrogen.
Claims 2-14 are rejected as inheriting the incompleteness of claim 1. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 11, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goerz Jr. in view of Yao et al (US 4,563,202).
Regarding claim 1, Goerz Jr. teaches a process for converting a gas stream comprising primarily a mixture of light alkanes into a high-octane liquid stream, comprising: transporting the gas stream to a reactor at a gas processing facility (para. 0104-0105); introducing the gas stream into a reactor whereupon components of the gas stream are exposed to electron beam radiation within the reactor to increase the molecular weight of hydrocarbons in the gas stream, thereby producing an upgraded radiolysis fluid stream (para. 0081, 0097 Fig. 3A); transporting the radiolysis fluid stream into a separator (para. 0102); re-circulating the first stream back into an inlet of the reactor for additional irradiation and upgrading (para. 0102, Fig. 3A parts 324, 326); and transporting the liquid stream off-site for further processing or for commercial sale. (para. 0110, 0113, e.g. jet fuel or diesel, para.0014) Goerz Jr. also teaches separating the reaction byproducts into liquids, solids, and different liquid fractions with e.g. a column (para. 0102 Fig. 3A parts 330, 332).
Goerz Jr. does not explicitly teach fractionating the condensate into separate products and wherein transporting the natural gas stream to a reactor comprises moving the natural gas stream from a wellhead or from a field gathering facility to the reactor, and a distillation column for capturing non- condensable fluids.
In the same field of endeavor (processing natural gas) Yao et al teaches taking natural gas from an oil well (Abstract) and fractionating the hydrocarbon feed stream into hydrocarbons, hydrogen sulfide, and solvent (i.e. fractionating the feed stream into separate products, col. 3, lines 1-25) and distilling overhead from the fractionator in a demethanizer column to e.g. capture liquid carbon dioxide. (i.e. using distillation to capture non-condensable fluids, col. 3, lines 1-25). Furthermore, Yao et al teaches removing any CO2 from the natural gas stream before introducing the natural gas stream into the reactor (Abstract and col. 2, lines 1-8), removing any HS from the natural gas stream before introducing the natural gas stream into the reactor (reactor (Abstract and col. 2, lines 1-8), or combinations thereof. (Abstract and col. 2, lines 1-8) Yao et al teaches that this removal of carbon dioxide and nitrogen by fractionation and distillation allows use of the natural gas obtained from the oil well as chemical feedstock or fuel. (col. 1, lines 15-33)
Therefore, it would have been obvious, to one of ordinary skill in the art at the time of filing, to modify the method of Goerz Jr. by taking a natural gas stream from an oil well, fractionating the hydrocarbon feed stream, and distilling overhead from the fractionator, as taught by Yao et al, as this removal of carbon dioxide and nitrogen by fractionation and distillation allows use of the natural gas obtained from the oil well as chemical feedstock or fuel. (col. 1, lines 15-33)
Regarding claim 2, Goerz Jr. teaches wherein the gas stream is a natural gas stream, an artificial gaseous alkane mixture, or gaseous industrial waste. (para. 0097-0098). Furthermore, Yao et al also teaches that the gas stream is a natural gas stream from an oil well. (col. 1, lines 15-33)
Regarding claim 11, Goerz Jr. teaches the process further comprising: before re-circulating, removing hydrogen gas from the first gaseous stream using a membrane separator. (para. 0102)
Regarding claim 14, Goerz teaches the process further comprising: blending at least a portion of the liquid stream as a condensate product into a lower- octane fuel to generate a higher- octane transportation fuel. (para. 0085)
Claims 3-5 and 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goerz Jr. in view of Yao et al as applied to claim 1 above, and further in view of Kelfkens et al (US 2016/0152905 A1).
Regarding claim 3, Goerz Jr. and Yao et al are applied as above.
Neither Goerz Jr. nor Yao et al explicitly teach the process of claim 3, further comprising: monitoring the hydrogen (H2) content in the first gaseous stream released from the separator; and when the hydrogen content reaches 10% by volume in the first gaseous stream, sending non-condensed gases of the first gaseous stream to a hydrogen separator for removal of hydrogen gases before the first gaseous stream is re-circulated back into the reactor for additional irradiation and upgrading;.
In the same field of endeavor (converting methane into liquid fuel) Kelfkens et al teaches monitoring the hydrogen (H2) content in the first gaseous stream released from the reactor; and when the hydrogen content reaches 10% by volume in the first gaseous stream, sending non-condensed gases of the first gaseous stream to a hydrogen separator for removal of hydrogen gases before the first gaseous stream is re-circulated back into the reactor for additional irradiation and upgrading. (para. 0082 Figs. 4A, 5A, 8, and 11A; para. 0104 Fig. 2, para. 0106 Fig. 7A, Fig. 11A para. 0110) Kelfkens et al teaches that this allows the hydrogen to be used in a Fischer-Tropsch process (para. 0082).
Therefore, it would have been obvious, to one of ordinary skill in the art at the time of filing, to modify the method of Goerz Jr. and Yao et al by monitoring the hydrogen (H,) content in the first gaseous stream released from the separator; and when the hydrogen content reaches 10% by volume in 
Regarding claim 4, Goerz Jr. is applied as above.
Goerz Jr. does not teach the process further comprising: (i) removing any H2O from the natural gas stream before introducing the natural gas stream into the reactor.
In the same field of endeavor (processing natural gas) Yao et al teaches the process further comprising: (i) removing any H2O from the natural gas stream before introducing the natural gas stream into the reactor (Abstract and col. 2, lines 1-8). Yao et al teaches that this stabilizes the hydrocarbon/natural gas stream. (col. 3, lines 5-30) and minimizes the need for glycol injection (col. 4 lines 56-60).
Therefore, it would have been obvious, to one of ordinary skill in the art at the time of filing, to modify the process of Goerz Jr. by removing water from the natural gas stream before introducing the natural gas stream into a reactor, as taught by Yao et al, as this stabilizes the hydrocarbon/natural gas stream. (col. 3, lines 5-30) and minimizes the need for glycol injection (col. 4 lines 56-60)
Regarding claim 5, Goerz Jr. teaches the process further comprising: pressuring the natural gas stream to at least 15 psi (i.e. 1 atm, para. 0060), and heating the natural gas stream to at least 100.degree. F. before introducing the natural gas stream into the reactor (para. 0067).
Regarding claims 8-9, Kelfkens et al teaches wherein: excess hydrogen is removed from the non- condensed gases by a pressure swing absorption unit; and the pressure swing absorption unit is operated at 100 psi and contains (i) activated carbon, (ii) zeolite, or (iii) a combination thereof. (para. 0082 Figs. 4A, 5A, 8, and 11A; para. 0104 Fig. 2, para. 0106 Fig. 7A, Fig. 11A para. 0110)
Regarding claim 10, Kelfkens et al teaches wherein the pressure swing absorption unit is maintained at 120 F or higher. (para. 0082 Figs. 4A, 5A, 8, and 11A; para. 0104 Fig. 2, para. 0106 Fig. 7A, Fig. 11A para. 0110)
Claim 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goerz Jr. in view of Yao et al and Kelfkens as applied to claims 1 and 3-5, and further in view of Taylor et al (US 2014/0165831 A1).
Regarding claim 6, Goerz Jr., Yao et al, and Kelfkens are applied as above.
Neither Goerz Jr., Yao et al, nor Kelfkens explicitly teach wherein pressuring and heating the natural gas production stream is done through the use of at least one blower.
In the same field of endeavor (capturing and treating natural gas) Taylor et al teaches using blowers (para. 0032), pressure (para. 0032), and a heater in a circulation loop treating natural gas (para. 0032) Taylor et al teaches that this allows removal of elemental sulfur from the natural gas (para. 0024) which will reduce conduit and equipment plugging in operations. (para. 0008)
Therefore, it would have been obvious, to one of ordinary skill in the art at the time of filing, to modify the method of Goerz Jr., Yao et al, and Kelfkens by using blowers, pressure, and a heater in a circulation loop treating natural gas, as taught by Taylor et al, as this allows removal of elemental sulfur from the natural gas (para. 0024) which will reduce conduit and equipment plugging in operations. (para. 0008)
Regarding claim 7, Goerz Jr. teaches the process wherein the separator comprises one or more gas-liquid centrifugal separators in series. (where this reads on one centrifugal separator, para. 0102)
Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goerz Jr. in view of Yao et al as applied to claim 1 above, and further in view of Avnery (US 2002/0088948 A1), hereinafter Avnery’948. 
Regarding claim 12, Goerz Jr. and Yao et al are applied as above.
Neither Goerz Jr. nor Yao et al explicitly teach wherein the reactor is a steel flow-type reactor connected hermetically to an accelerator beam window.  
In the same field of endeavor (treating fluids with electron beams) Avnery’948 teaches an electron beam emitter that is hermetically sealed (para. 0018) and where the irradiation chamber is stainless steel (para. 0017) and allows flow of fluid (i.e. a steel flow-type reactor connected hermetically to the electron beam window, para. 0017-0018 Fig. 2).  Avnery’948 teaches that this setup allows positioning of the fluid supply to get maximum penetration through the fluid by the electron beam. (para. 0019)
Therefore, it would have been obvious, to one of ordinary skill in the art at the time of filing, to modify the method of Goerz Jr. in view of Yao et al by using a steel flow-type reactor connected hermetically to the electron beam window, as taught by Avnery’948, as this setup allows positioning of the fluid supply to get maximum penetration through the fluid by the electron beam. (para. 0019)
Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goerz Jr. in view of Yao et al as applied to claim 1 above, and further in view of Medoff (US 2010/0108567 A1).
Regarding claim 13, Goerz Jr. and Yao et al are applied as above.
Neither Goerz Jr. nor Yao et al explicitly teach wherein the gas production stream is moved through an irradiation area within the reactor at a rate of 800 m3/hour; and a rate of energy consumption for an absorbed dose rate is 2.0 kW/m3.
In the same field of endeavor (treating hydrocarbons with electron beams) Medoff teaches wherein the gas production stream is moved through an electron beam irradiation area (para. 0025, 0240) at a dose rate of between 5.0-1500 kilorad/hour (para. 0400) or 1-10 Mrad/second (para. 0239) [where the Examiner is reading the dose rates as including moving the gas production stream through the irradiation area within the reactor at a rate of 800 m3/hour, para. 0400, 0239] Medoff teaches that this allows production of a fuel. (para. 0027)
Therefore, it would have been obvious, to one of ordinary skill in the art at the time of filing, to modify the method of Goerz Jr. and Yao et al by having the gas production stream moved through an irradiation area within the reactor at a rate of 800 m3/hour; where a rate of energy consumption for an absorbed dose rate is 2.0 kW/m3, as taught by Medoff, as this allows production of a fuel (para. 0027) 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 10,183,267 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because both the ‘267 patent and the current application teach a process for converting a gas stream comprising primarily a mixture of light alkanes into a high- octane liquid stream, comprising: transporting the gas stream to a reactor at a gas processing facility; introducing the gas stream into a reactor whereupon components of the gas stream are exposed to electron beam radiation within the reactor to increase the molecular weight of hydrocarbons in the gas stream, thereby producing an upgraded radiolysis fluid stream; transporting the radiolysis fluid stream into a separator; re-circulating the first stream back into an inlet of the reactor for additional irradiation and upgrading; transporting a second liquid stream as condensate into a distillation column, and fractionating the condensate into separate products.
Conclusion
Presented claims 10-15 have been renumbered as claims 9-14.  Claims 1-14 are rejected. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2006/0260928 A1 (device for irradiating a gas with electron beams); US 2009/0250381 A1 (ionizing hydrocarbon).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLLEEN M RAPHAEL whose telephone number is (571)270-5991. The examiner can normally be reached Monday 1:00 pm-5:00 pm, Tuesday 12 pm-4 pm, and Wednesday-Friday, 1:00 pm -5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on 571-272-8902. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

COLLEEN M. RAPHAEL
Examiner
Art Unit 1794



/COLLEEN M RAPHAEL/Examiner, Art Unit 1794